MORROW, J.
Under a prosecution for murder appellant was convicted. of manslaughter, and his punishment assessed at confinement in the penitentiary for five years.
[1] The objection by the state to the consideration of appellant’s bystanders’ bill, on the ground that it was filed after the trial, should not be sustained. Article 2067, Vernon’s Sayles’ Ann. Civ. St. 1914, entitled appellant to file a bystanders’ bill if he -be dissatisfied with the bill of exceptions filed by the judge. In the present instance the bystanders’ bill was promptly filed, upon the filing by the trial judge of the qualifications of the bill prepared by appellant’s counsel, which qualifications were not acceptable to appellant. See Thomas v. State, 201 S. W. 999, and cases cited therein.
[2, 3] A witness named Emma Brown testified:
“Minnie Williams, the wife of John Williams, secured a divorce from John Williams in the spring of 1917 in Washington county.”
There are affidavits filed touching a conflict between this bill and the statement of fafcts. There appears some conflict, but, following the established rule, we treat the bill as correctly reflecting the record. Branch’s Ann. P. C. p. 135, § 212. The objection to this evidence seems to have been that there was evidence in the ease establishing the fact that Minnie Williams was a resident of Austin county, and that the court in Washington county would have had no jurisdiction to grant the divorce. This is stated, in substance, as the ground of objection, but the fact is not verified as required. See Branch’s Ann. P. C. p. 134, § 209. “A mere statement of a ground of objection in a bill of exceptions is not a certificate of the judge that the facts which form the basis of the objection are true; it merely shows that such an objection was made. The defendant should incorporate so much of the evidence in the bill as would verify the truth of his objections.” • The bill also shows that a further objection was that manslaughter was in (he case, and the evidence would tend to destroy appellant’s theory of adequate cause. The criticism mentioned would apply to this in that it does not appear how the issue of manslaughter arose. See Branch’s Ann. P, O. § 207, p. 132. From a reading of the facts, however, we think that the bill, if more comprehensive, would not show error.
The instructions given by the court cover the various phases of the law of self-defense, and submitted the law of manslaughter to the jury, and the verdict is responsive to this charge, acquitting appellant of murder and convicting him of manslaughter. The charge on manslaughter makes no reference to adequate cause growing out of an insult to a female relative, and there appears to have been no request for such a charge, and no complaint of the failure to embody it. The relations between appellant and his wife were developed by the appellant from the witness Emma Brown. She stated on cross-examination, responding to his questions, that appellant and^his wife were not living together at the time of the trouble; that she did not know why they separated. On redirect examination the evidence concerning the divorce was developed. From appellant’s testimony it is made to appear that he and deceased Kirby had been on unfriendly terms for about a year, this growing out of the attentions of Kirby to appellant’s wife before and after the separation. The homicide took place at a gathering, to which appellant claims he went and laid down on the ground near a path; that deceased, while walking with appellant’s wife and her sister, stepped on his hand, whereupon appellant. remarked to a companion, “I told you so; the son of a bitch stepped on my hand and would not say anything;” that he then struck the deceased with a whip, breaking it, and the deceased ran off threatening to return and kill appellant. Appellant went to the home of a friend, got a gun and some shells, and left the premises, stating he was going to kill deceased. He went to a neighbor’s gate, and while in conversation with one Taylor deceased approached and was shot. Appellant claims that deceased came out from behind a buggy; that he told him to stop, and the deceased raised his hands, and the shot was fired. Deceased was unarmed, but there was evidence that he had made an unsuccessful effort to obtain a gun.
[4] This statement puts the case in the most favorable light to appellant. He was contradicted in several material respects. The evidence, we think, sustains the verdict, and the record discloses that appellant had a fair trial.
The judgment of the lower court is affirmed.

<g=>For other oases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes .